Citation Nr: 9915146	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  96-15 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to restoration of an evaluation of 30 for status 
post right knee medial meniscectomy residuals with laxity of 
the medial and lateral collateral ligaments.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel



INTRODUCTION

The veteran had active naval service from January 1968 to 
June 1971 and from August 1971 to May 1977.  This matter 
comes to the Board of Veterans' Appeals (Board) from a 
Department of Veterans Affairs (VA) Oakland Regional Office 
(RO) August 1995 original rating decision which assigned an 
initial 10 percent evaluation for the veteran's service-
connected right knee disability, effective the date of 
receipt of claim, January 26, 1995.

In June 1997, the RO increased the evaluation for the 
veteran's service-connected right knee disability from 10 to 
30 percent disabling, effective January 26, 1995, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5010-5257.  On a claim 
for an original or increased rating, the veteran is generally 
presumed to be seeking the maximum benefit allowed by law; 
thus, it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded.  
See AB v. Brown, 6 Vet. App. 35 (1993).

By rating decision in October 1998, the RO assigned a 
separate 10 percent rating for the veteran's degenerative 
joint disease of the right knee pursuant to Diagnostic Code 
5010 and VA O.G.C. Prec. Op. No. 23-97 (July 1, 1997).  In so 
doing, the RO indicated that the veteran's combined 30 
percent rating was based on a 10 percent rating assigned 
under Diagnostic Code 5010 and a 20 percent rating assigned 
under Diagnostic Code 5257.  The Board observes that, as 
reported above, the veteran had previously been assigned a 30 
percent rating under Diagnostic Codes 5010-5257.  Thus, the 
issue on appeal is as stated on the title page of this 
decision.


FINDINGS OF FACT

1.  The veteran's status post right knee medial meniscectomy 
residuals with laxity of the medial and lateral collateral 
ligaments is shown to be productive of symptoms that are more 
nearly severe in nature.

2.  The medical evidence does not show that the veteran's 
right knee extension has been limited to 30 degrees, nor does 
it show that there is nonunion of the veteran's right tibia 
and fibula with loose motion.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
the criteria for an evaluation of 30 percent and no more for 
status post right knee medial meniscectomy residuals with 
laxity of the medial and lateral collateral ligaments have 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative have indicated the belief 
that the 30 percent rating that the RO assigned his service-
connected right knee disability under Diagnostic Code 5257 
should be restored.  It is contended that the veteran walks 
with a limp and the overall evidence demonstrates that his 
right knee disorder is productive of severe disability 
warranting a restoration of the previously assigned 30 
percent evaluation.

His claim for an increased evaluation for service-connected 
right knee disability is well grounded pursuant to 
38 U.S.C.A. § 5107(a) as it is plausible or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Here, the veteran's contention concerning the 
severity of his right knee disability (within the competence 
of a lay party to report) is sufficient to well ground his 
claim.  The Board finds that the facts relevant to the issue 
on appeal has been properly developed and that the obligation 
of VA to assist the veteran has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved is an original claim, 
as opposed to a new claim for increase.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  In such cases, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.  Id.  
Thus, the propriety of each rating during the time period 
from January 26, 1995 through to the present is now before 
the Board.  Moreover, while the RO has not yet rated the 
claim in light of Fenderson, the veteran was aware of what 
evidence was required for a higher rating, and he has not 
been prejudiced by RO action.  Bernard, 4 Vet. App. at 384, 
392-94.

The veteran's service-connected right knee disability has 
been rated under Diagnostic Codes 5010-5257.  As reported 
earlier, his right knee disability is currently rated a 
combined 30 percent disabling under Diagnostic Codes 5010 and 
5257.  38 C.F.R. § 4.25 (1998).  A 30 percent evaluation 
under Code 5257 requires an evidentiary showing of severe 
recurrent subluxation or lateral instability.  This is the 
maximum schedular evaluation permitted under this diagnostic 
code.  38 C.F.R. § 4.71a.

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5256 provides for the evaluation of ankylosis 
(bony fixation) of the knee, when ankylosis is at a favorable 
angle in full extension, or in slight flexion between 0 and 
10 degrees, a rating of 30 percent is warranted.  When the 
ankylosis is in flexion between 10 and 20 degrees, a rating 
of 40 percent is warranted.  When the ankylosis in flexion 
between 20 and 45 degrees, a rating of 50 percent is 
warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5261 provides that a 30 percent evaluation is 
warranted when extension is limited to 20 degrees.  When 
extension is limited to 30 degrees, a rating of 40 percent is 
warranted.  When extension is limited to 45 degrees, a rating 
of 50 percent is warranted.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides that an impairment of the tibia 
and fibula, manifested by malunion, with a marked knee 
disability warrants a 30 percent evaluation.  A 40 percent 
evaluation is warranted for nonunion of the tibia and fibula 
when there is loose motion requiring a brace.  38 C.F.R. 
§ 4.71a.

The U.S. Court of Appeals for Veterans Claims (the U.S. Court 
of Veterans Appeals prior to March 1, 1999) has held that, 
when a diagnostic code provides for compensation based solely 
upon limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  However, the Court more recently explained 
that when a diagnostic code is not predicated on loss of 
range of motion, §§ 4.40 and 4.45, with respect to pain, do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Private medical records, dated from October to November 1992, 
show that the veteran was seen with complaints of right knee 
pain and ambulation difficulties.  The diagnosis was 
degenerative arthritis of the right knee and possible tear of 
the right medial meniscus.  There were no reports or findings 
that his right knee was ankylosed or had a loss of motion.  
Moreover, it was not shown that he had an impairment of his 
right tibia or fibula.  In November 1992, he underwent a 
right knee arthroscopy with debridement of his damaged right 
medial condyle.  

On VA medical examination in July 1995, the veteran reported 
that had continuing right knee pain, and that he wore a knee 
brace because his right knee occasionally gave out.  He 
indicated that he had not experienced any locking, swelling, 
stiffness or loss of motion in his right knee.  It was noted 
that he walked with a limp, and that he was an unemployed 
marine mechanic.  Examination of his right knee revealed no 
tenderness, deformity or swelling.  His patella position and 
mobility were normal.  Mild laxity was present in his medial 
and lateral collateral ligaments.  Range of motion was full 
with pain and crepitus.  X-ray examination of his right knee 
revealed degenerative joint disease.  The diagnosis was 
status post two right knee surgeries with degenerative joint 
disease.

VA outpatient treatment records, dated from September 1995 to 
March 1997, show that the veteran was seen with complaints of 
right knee pain and locking on several occasions.  They also 
show that he required the use of a right knee brace and cane.  
These records do not show any report or finding that his 
right knee was ankylosed or had limitation of extension to 30 
degrees.  In addition, there were no findings which 
demonstrated that he had any impairment of his right tibia or 
fibula.  Examination of the veteran's right knee in April 
1996 revealed a fair range of motion and no swelling or 
effusion.  The diagnosis was right knee disability with 
increasing symptoms.  A January 1997 examination revealed 
that his right knee extension was to -10 degrees.  It was 
also noted that his medial collateral ligament was severely 
tender, that he had had two recent episodes where his knee 
had given out, and that he still had difficulty walking even 
while wearing a neoprene and metal knee brace.  Later that 
month, magnetic resonance imaging (MRI) testing of his right 
knee revealed severe degenerative joint disease of the medial 
compartment of his right knee.  In February 1997, it was 
noted that his right knee lacked 10 degrees of extension.  
Right knee swelling and instability were also noted.  The 
assessment was rule out internal derangement of the right 
knee.

On VA medical examination in March 1997, the veteran reported 
that he had continuing right knee pain, and that Cortisone 
injections had provided no relief.  He also reported that he 
was being considered for a total joint arthroplasty, and 
indicated that he continued to wear a knee brace, and that 
his right knee sometimes collapsed at the end of the day.  
Examination of his "left" anterior knee revealed that it 
was warm with moderate effusion.  (The Board concludes that, 
based on the veteran's complaints, the findings of record, 
and the diagnosis ultimately rendered by the examiner, the 
reference to "left" anterior knee in the March 1997 
examination report appears to be a typographical error, and 
what was intended by the examiner was "right" anterior 
knee.)  Range of motion was from 0 to 115 degrees of flexion 
with crepitus, pain and guarding.  Moderate laxity was 
present in the medial and lateral collateral ligaments.  A 
patellar inhibition test was negative, and no patellofemoral 
crepitus was found.  It was noted that the veteran ambulated 
with a limp.  Neurological examination revealed that his deep 
tendon reflexes, strength and sensation were all intact.  The 
impression was status post right knee with degenerative joint 
disease.  At the conclusion of that examination, the examiner 
commented that the veteran's knee condition appeared to 
worsen with prolonged standing and walking, and that he had 
experienced episodes of knee collapse associated with 
prolonged weight bearing.  

The Board notes that, on most recent VA medical examination 
in March 1997, the veteran's right knee disability was 
described by the examiner as reflecting moderate laxity of 
the medial and lateral collateral ligaments.  However, on 
that occasion it was also observed that he walked with a 
limp, required a knee brace, and had reduced flexion with 
crepitus, pain and guarding.  The service-connected right 
knee condition was also described as worsening with prolonged 
standing and walking, and it was noted that he experienced 
episodes of right knee collapse with prolonged weight 
bearing.  Several months earlier, in January 1997, severe 
tenderness was noted over his medial collateral ligament and 
an MRI revealed severe right knee degenerative joint disease.  
In viewing the totality of the clinical evidence of record, 
the Board is persuaded that the veteran's service-connected 
right knee disability continues to cause him increased 
symptoms of pain and difficulty with ambulation rising to the 
level of severe impairment with recurrent lateral instabilty.  
While the pertinent symptomatology on occasion is described 
as mild or moderate in nature, it is also characterized in 
the evidence at other times as severe; thus, allowing him the 
benefit of the doubt, the Board is of the view that the 
veteran's service-connected status post right knee medial 
meniscectomy residuals with laxity of the medial and lateral 
collateral ligaments warrant restoration of the 30 percent 
rating under Diagnostic Code 5257.   

As there have been no reports of findings of bony fixation or 
ankylosis of the veteran's right knee, Diagnostic Code 5256 
is not applicable to this case.  The Board also notes that 
ratings in excess of 30 percent are inappropriate under 
Diagnostic Codes 5258 and 5259, as 20 percent is the maximum 
evaluation available under code 5258, and 10 percent is the 
maximum rating assignable under code 5259.  Likewise, a 
rating in excess of 30 percent is inappropriate under 
Diagnostic Code 5260, as that is the maximum rating 
assignable under such provision of the rating code.

The Board also finds that an evaluation in excess of 30 
percent is not warranted for the veteran's right knee 
disability under Diagnostic Code 5261.  A 40 percent rating 
under this code requires the evidence to show that the 
veteran's right knee extension has been limited to 30 
degrees.  The is not demonstrated by the evidence.  
Specifically, as reported earlier, the private medical 
records do not show that the veteran had a loss of right knee 
motion.  Moreover, the range of right knee motion was full at 
the time of the July 1995 VA medical examination, and 0 to 
115 degrees at the time of the most recent VA medical 
examination.  As such, it has not been shown that the 
veteran's right knee extension has been limited to 30 
degrees.  Therefore, an evaluation in excess of 30 percent is 
not warranted for his right knee disability under Diagnostic 
Code 5261.

An evaluation in excess of 30 percent is also not warranted 
for the veteran's service-connected right knee disability 
under Diagnostic Code 5262.  An evaluation of 40 percent 
under this code requires evidence showing nonunion of the 
veteran's right tibia and fibula with loose motion, requiring 
a brace.  In this case, while the evidence shows that the 
veteran has required a knee brace, it presents no finding of 
nonunion of his right tibia and fibula.  Thus, an evaluation 
in excess of 30 percent is not warranted for his right knee 
disability under Diagnostic Code 5262.

The Board has considered whether the veteran is entitled to 
an evaluation in excess of 30 percent based on his complaints 
of pain and functional limitation.  However, the 30 percent 
evaluation assigned under Diagnostic Code 5257 specifically 
encompasses dysfunction due to pain or functional limitation 
due to instability.  As such, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 are not applicable to this case.  Johnson, 9 
Vet. App. at 7; Hicks v. Brown, 8 Vet. App. 417, 420-21 
(1995).

Consideration has been given to rating the veteran's right 
knee disability on an extraschedular basis under the 
provisions of 38 C.F.R. § 3.321(b)(1) (1998).  This 
regulation permits adjusting a rating in an exceptional case 
where application of the schedular criteria are impractical.  
In this case, the evidence does not show the veteran has been 
hospitalized for his right knee disability at any time from 
January 26, 1995 through to the present.  In addition, marked 
interference with his employment during this period has not 
been demonstrated.  Specifically, the veteran reported that 
he was an unemployed marine mechanic at the time of the July 
1995 VA examination.  In addition, the veteran's 
representative, in his July 1996 VA Form 646, reported that 
the veteran's knee disability had prevented him from 
continuing his employment as a marine mechanic, but it was 
reported that he had changed his occupation.  As such, marked 
interference with his employment has not been demonstrated.  
Thus, the Board concludes that the overall disability picture 
does not seem to indicate a degree of severity which would 
warrant a higher evaluation for the veteran's service-
connected right knee disability.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found that no section provides a basis upon which to 
assign a higher disability evaluation than that set forth 
above.

The Board observes that, while the veteran has indicated that 
that he was being considered for total joint arthroplasty, it 
is important to understand that the rating assigned relates 
to the symptoms associated with his right knee disability 
from January25, 1995 through to the present, rather than 
potential disability.  If, in the future, there is an 
increase in the severity of his right knee disability, then 
he may initiate a claim for a higher schedular disability 
evaluation under applicable VA rating criteria.  38 C.F.R. 
Part 4.


ORDER

An evaluation of 30 percent for status post right knee medial 
meniscectomy residuals with laxity of the medial and lateral 
collateral ligaments is granted, subject to the law and 
regulations governing the payment of monetary awards.



		
	J. F. Gough
	Member, Board of Veterans' Appeals



 

